DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: uplink software-defined filtering (SDF) module, a downlink SDF module in claim 1 and a first-direction software-defined filtering (SDF) module, a second-direction SDF module in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 2, the term “the uplink analog signal” has no antecedent basis.
Regarding claim 5, line 3, the term “the controller” has no antecedent basis.
Regarding claim 6, line 1, the term “the controller” has no antecedent basis.
Regarding claim 10, line 1, the term “the controller” has no antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13, 35-37, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasarchi (Pub No.: 2006/0019604).
Regarding claim 1, Hasarchi discloses a repeater (repeater 100 in fig. 2a), comprising: 
a first antenna port (see antenna on left hand side in fig. 2a); 
a second antenna port (see antenna on right hand side in fig. 2a);
a first uplink analog signal amplification and filtering path (uplink-section A on left hand side that includes RF filter 110u and down converter 120u (i.e., may also include a signal amplifier in para. 0044) associated with an uplink frequency range and communicatively coupled to the first antenna port (Hasarchi see fig. 2a, uplink-section A, down converter 120u and input RF filter 110u; para. 0043, 0044; up-link section (A) from left to right in FIG. 2A, there may be an input filter 110U, which for this example, may be a radio frequency ("RF") filter, or more specifically, may be a filter tuned to pass frequencies in the range of an Operating Band, e.g., 800 to 830 MHz); 
a second uplink analog signal amplification and filtering path (uplink-section A on right hand side that includes Up converter 160u and output RF filter 170u (i.e., may also include a signal amplifier in para. 0052) associated with the uplink frequency range and communicatively coupled to the second antenna port (Hasarchi see fig. 2a, uplink-section A, Up converter 160u and output RF filter 170u; para. 0052); 
a first downlink analog signal amplification and filtering path (downlink-section B on left hand side that includes output RF filter 170D and up converter 160D) associated with a downlink frequency range and communicatively coupled to the second antenna port (Hasarchi see fig. 2a, output RF filter 170D and up converter 160D; para. 0053; The downstream or down-link (B) section of the bi-directional repeater 100 may substantially mirror the up-stream section (A) discussed above); 
a second downlink analog signal amplification and filtering path (downlink-section B on right hand side that includes input RF filter 110D and up converter 120D) associated with the downlink frequency range and communicatively coupled to the first antenna port (Hasarchi see fig. 2a, input RF filter 110D and up converter 120D; para. 0053; The downstream or down-link (B) section of the bi-directional repeater 100 may substantially mirror the up-stream section (A) discussed above);  
an uplink software-defined filtering (SDF) module (digital filter + frequency shifters 140u in fig. 2a) communicatively coupled between the first uplink analog signal amplification and filtering path and the second uplink analog signal amplification and filtering path, wherein the uplink SDF module includes digital filtering at or near baseband and is operable to create a dynamically adjustable passband for a plurality of uplink frequency ranges (Hasarchi see fig. 1a; fig. 3, digital filters 1400; figs. 4a-4c; para. 0044-0047, 0073; a digital filter and frequency shifter block 140U, including, for example, digital filters 1400A to 1400D, mixers 146A and 146B, and digital sinusoidal generators 144A and 144B. In para. 0047, …That is, the impulse response or frequency transfer characteristic for each digital filter 1400A through 1400D may be separately set or adjusted to pass frequency components of digital signals that are at or around the carrier/center frequency of the filter's corresponding communication channel.). The digital filter and frequency shifter block 140u includes a plurality of digital filters 1400a-d which may correspond to the first through the fourth communication channels exemplified in FIG. 1A and to pass UL frequency components of digital signals that are at or around the carrier frequency. In fig. 1a, the first digital filter that corresponds to the first channel is at or near baseband; while the 2nd-4th digital filters that corresponds to the 2nd-4th channels create a dynamically adjustable passband for a plurality of frequency ranges;
a downlink SDF module (digital filter + frequency shifters 140D in fig. 2a) communicatively coupled between the first downlink analog signal amplification and filtering path and the second downlink analog signal amplification and filtering path, wherein the downlink SDF module includes digital filtering at or near baseband and is operable to create a dynamically adjustable passband for a plurality of downlink frequency ranges (Hasarchi see fig. 3, digital filters 1400; figs. 4a-4c; para. 0044-0047, 0073; 140D may include any number of digital filters and/or combination of filters, and the four digital filters 1400A to 1400D in FIG. 3 are described only as an example. In para. 0047, …That is, the impulse response or frequency transfer characteristic for each digital filter 1400A through 1400D may be separately set or adjusted to pass frequency components of digital signals that are at or around the carrier/center frequency of the filter's corresponding communication channel.). The digital filter and frequency shifter block 140d includes a plurality of digital filters 1400a-d and to pass DL frequency components of digital signals that are at or around the carrier frequency. In fig. 1a, the first digital filter that corresponds to the first channel is at or near baseband; while the 2nd-4th digital filters that corresponds to the 2nd-4th channels create a dynamically adjustable passband for a plurality of frequency ranges.
Regarding claim 11, Hasarchi discloses the feature wherein the first antenna port is communicatively coupled to a server antenna and the second antenna port is communicatively coupled to a donor antenna (Hasarchi see fig. 2a, antenna units on left hand side and right hand side; para. 0043; The bi-directional repeater 100 may include two basic sections: (A) an upstream or up-link section which receives signals from a mobile device (e.g. cell phone) and retransmits the signal to a base-station; and (B) a downstream or down-link section which receives signals from either a base-station or an upstream repeater, and retransmits the signals to a mobile device or to a downstream repeater.). The antenna port on left hand side is connected to the server antenna; while the antenna port on right hand side is connected to the donor antenna.
Regarding claim 13, Hasarchi discloses the feature wherein the uplink SDF module and the downlink SDF module each include an input path and an output path, and wherein the uplink SDF module and the downlink SDF module each include one or more of: a digital signal processor (DSP), a digital-to-analog converter (DAC), an analog-to-digital converter (ADC), a gain block, a multiplexer, a demultiplexer, a log power detector, a power amplifier, one or more digital filters or one or more analog filters (Hasarchi see para. 0045).
Regarding claim 35, Hasarchi discloses repeater (repeater 100 in fig. 2a), comprising: 
a first antenna port (see antenna on left hand side in fig. 2a);  
a second antenna port (see antenna on right hand side in fig. 2a);
a first first-direction analog signal amplification and filtering path (uplink-section A on left hand side that includes RF filter 110u and down converter 120u (i.e., may also include a signal amplifier in para. 0044) associated with a first-direction frequency range and communicatively coupled to the first antenna port (Hasarchi see fig. 2a, uplink-section A, down converter 120u and input RF filter 110u; para. 0043, 0044; up-link section (A) from left to right in FIG. 2A, there may be an input filter 110U, which for this example, may be a radio frequency ("RF") filter, or more specifically, may be a filter tuned to pass frequencies in the range of an Operating Band, e.g., 800 to 830 MHz);
a second first-direction analog signal amplification and filtering path (uplink-section A on right hand side that includes Up converter 160u and output RF filter 170u (i.e., may also include a signal amplifier in para. 0052) associated with the first-direction frequency range and communicatively coupled to the second antenna port (Hasarchi see fig. 2a, uplink-section A, Up converter 160u and output RF filter 170u; para. 0052);  
a first-direction software-defined filtering (SDF) module (digital filter + frequency shifters 140u in fig. 2a) communicatively coupled between the first first-direction analog signal amplification and filtering path and the second first-direction analog signal amplification and filtering path (Hasarchi see fig. 1a; fig. 3, digital filters 1400; figs. 4a-4c; para. 0044-0047; a digital filter and frequency shifter block 140U, including, for example, digital filters 1400A to 1400D, mixers 146A and 146B, and digital sinusoidal generators 144A and 144B. In para. 0047, …That is, the impulse response or frequency transfer characteristic for each digital filter 1400A through 1400D may be separately set or adjusted to pass frequency components of digital signals that are at or around the carrier/center frequency of the filter's corresponding communication channel.). The digital filter and frequency shifter block 140u includes a plurality of digital filters 1400a-d which may correspond to the first through the fourth communication channels exemplified in FIG. 1A and to pass UL frequency components of digital signals that are at or around the carrier frequency. In fig. 1a, the first digital filter that corresponds to the first channel is at or near baseband; while the 2nd-4th digital filters that corresponds to the 2nd-4th channels create a dynamically adjustable passband for a plurality of frequency ranges;
a first second-direction analog signal amplification and filtering path (downlink-section B on left hand side that includes output RF filter 170D and up converter 160D) associated with a second-direction frequency range and communicatively coupled to the first antenna port (Hasarchi see fig. 2a, output RF filter 170D and up converter 160D; para. 0053; The downstream or down-link (B) section of the bi-directional repeater 100 may substantially mirror the up-stream section (A) discussed above);
a second second-direction analog signal amplification and filtering path (downlink-section B on right hand side that includes input RF filter 110D and up converter 120D) associated with the second-direction frequency range and communicatively coupled to the second antenna port (Hasarchi see fig. 2a, input RF filter 110D and up converter 120D; para. 0053; The downstream or down-link (B) section of the bi-directional repeater 100 may substantially mirror the up-stream section (A) discussed above);   and 
a second-direction SDF module (digital filter + frequency shifters 140D in fig. 2a)  communicatively coupled between the first second-direction analog signal amplification and filtering path and the second second-direction analog signal amplification and filtering path (Hasarchi see fig. 3, digital filters 1400; figs. 4a-4c; para. 0044-0047; 140D may include any number of digital filters and/or combination of filters, and the four digital filters 1400A to 1400D in FIG. 3 are described only as an example. In para. 0047, …That is, the impulse response or frequency transfer characteristic for each digital filter 1400A through 1400D may be separately set or adjusted to pass frequency components of digital signals that are at or around the carrier/center frequency of the filter's corresponding communication channel.). The digital filter and frequency shifter block 140d includes a plurality of digital filters 1400a-d and to pass DL frequency components of digital signals that are at or around the carrier frequency. In fig. 1a, the first digital filter that corresponds to the first channel is at or near baseband; while the 2nd-4th digital filters that corresponds to the 2nd-4th channels create a dynamically adjustable passband for a plurality of frequency ranges.
Regarding claim 36, Hasarchi discloses the feature wherein the first-direction is an uplink direction and the second-direction is a downlink direction (Hasarchi see para. 0043);
Regarding claim 37, Hasarchi discloses the feature wherein: the first-direction SDF module includes digital filtering at or near baseband and is operable to create a dynamically adjustable passband for a plurality of first-direction frequency ranges; and the second-direction SDF module includes digital filtering at or near baseband and is operable to create a dynamically adjustable passband for a plurality of second-direction frequency ranges (Hasarchi see fig. 1a; fig. 3, digital filters 1400; figs. 4a-4c; para. 0044-0047, 0073; a digital filter and frequency shifter block 140U, including, for example, digital filters 1400A to 1400D, mixers 146A and 146B, and digital sinusoidal generators 144A and 144B. In para. 0047, …That is, the impulse response or frequency transfer characteristic for each digital filter 1400A through 1400D may be separately set or adjusted to pass frequency components of digital signals that are at or around the carrier/center frequency of the filter's corresponding communication channel.). The digital filter and frequency shifter block 140u and 140d each includes a plurality of digital filters 1400a-d which may correspond to the first through the fourth communication channels exemplified in FIG. 1A and to pass UL/DL frequency components of digital signals that are at or around the carrier frequency. In fig. 1a, the first digital filter that corresponds to the first channel is at or near baseband; while the 2nd-4th digital filters that corresponds to the 2nd-4th channels create a dynamically adjustable passband for a plurality of frequency ranges.
Regarding claim 39, Hasarchi discloses the feature wherein the first-direction SDF module and the second-direction SDF module each include an input path and an output path, and wherein the first-direction SDF module and the second-direction SDF module each include one or more of: a digital signal processor (DSP), a digital-to-analog converter (DAC), an analog-to-digital converter (ADC), a gain block, a multiplexer, a demultiplexer, a log power detector, a power amplifier, one or more digital filters or one or more analog filters (Hasarchi see para. 0045).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasarchi (Pub No.: 2006/0019604) in view of Liu (Pub No.: 2020/0413486).
Regarding claim 2, Hasarchi does not explicitly disclose the feature wherein: the uplink analog signal is a frequency division duplex (FDD) signal or a time division duplex (TDD) signal; and the downlink analog signal is a FDD signal or a TDD signal.
Liu from the same or similar fields of endeavor discloses the feature wherein: the uplink analog signal is a frequency division duplex (FDD) signal or a time division duplex (TDD) signal; and the downlink analog signal is a FDD signal or a TDD signal (Liu see para. 0120).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hasarchi and to implement with the feature as taught by Liu where the uplink/downlink radio signal may be TDD or FDD.
The motivation would be to improve transmission efficiency.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasarchi (Pub No.: 2006/0019604) in view of Kummetz et al. (Pub No.: 2012/0309293).
Regarding claim 6, Hasarchi does not explicitly disclose the feature wherein the controller is further configured to: create a dynamically adjustable passband for a subset of the downlink frequency range based on a received carrier signal in a downlink.
Kummetz et al. from the same or similar fields of endeavor discloses the feature wherein the controller is further configured to: create a dynamically adjustable passband for a subset of the downlink frequency range based on a received carrier signal in a downlink (Kummetz et al. see para. 0019; The bandpass filter circuitry 15a, 15b may be adjustable or configurable in accordance with the invention to thereby allow the repeater system to choose which cellular carriers, networks, and signal sources have their signals repeated inside the extended coverage area. Filter circuitry including bandpass filter circuitry 15a, 15b may also improve the performance of the repeater system 10 by reducing transmitted noise and other interference.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hasarchi and to implement with the feature as taught by Kummetz et al. such that digital filter (e.g., bandpass filter) may be adjustable in accordance with cellular carriers. 
The motivation would be to improve repeater performance.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasarchi (Pub No.: 2006/0019604) (‘604) in view of Hasarchi et al. (Pub No.: 2003/0236067) (‘067).
Regarding claim 7, Hasarchi (‘604) does not explicitly disclose an uplink detector line communicatively coupled to the first uplink analog signal amplification and filtering path and the second uplink analog signal amplification and filtering path, wherein the uplink detector line includes an uplink scanning SDF module to monitor and measure a power level of at least one of the plurality of uplink frequency ranges and a downlink detector line communicatively coupled to the first downlink analog signal amplification and filtering path and the second downlink analog signal amplification and filtering path, wherein the downlink detector line includes a downlink scanning SDF module to monitor and measure a power level of at least one of the plurality of downlink frequency ranges
Hasarchi et al. (‘067) from the same or similar fields of endeavor discloses the feature: the uplink detector line communicatively coupled to the first uplink analog signal amplification and filtering path and the second uplink analog signal amplification and filtering path, wherein the uplink detector line includes an uplink scanning SDF module to monitor and measure a power level of at least one of the plurality of uplink frequency ranges (Hasarchi et al. ‘067 see fig. 5, power amplifier block 145U; para. 0033, 0034). A power amplifier block 145U may include an attenuator, a high-power amplifier, and a power monitor.; and a downlink detector line communicatively coupled to the first downlink analog signal amplification and filtering path and the second downlink analog signal amplification and filtering path, wherein the downlink detector line includes a downlink scanning SDF module to monitor and measure a power level of at least one of the plurality of downlink frequency ranges (Hasarchi et al. ‘067 see fig. 5, power amplifier block 145D; para. 0033, 0034). A power amplifier block 145D may include an attenuator, a high-power amplifier, and a power monitor.;
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hasarchi (‘604) and to implement with the power amplifier bocks 145 U and 145D as taught by Hasarchi et al. (‘067) to monitor and measure power level associated with the reception signals.
The motivation would be to improve transmission reliability.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasarchi (Pub No.: 2006/0019604) in view of Wenger et al. (Pub No.: 2004/0217158).
Regarding claim 8, Hasarchi does not explicitly disclose the feature wherein: the uplink SDF module is configured to be communicatively coupled to a plurality of uplink analog signal amplification and filtering paths between the first antenna port and the second antenna port, wherein the uplink SDF module is switched in for use with a given uplink analog signal amplification and filtering path; and the downlink SDF module is configured to be communicatively coupled to a plurality of downlink analog signal amplification and filtering paths between the first antenna port and the second antenna port, wherein the downlink SDF module is switched in for use with a given downlink analog signal amplification and filtering path.
Wenger et al. from the same or similar fields of endeavor discloses the feature wherein: the uplink SDF module is configured to be communicatively coupled to a plurality of uplink analog signal amplification and filtering paths between the first antenna port and the second antenna port, wherein the uplink SDF module is switched in for use with a given uplink analog signal amplification and filtering path (Wenger et al. see abstract; the activation is a multi-stage form, in which a digital filter is arranged between the receiver and processor module which can also be activated by a switch. The switch for activating the process module may be operated by the digital filter.). Thus, the digital filter is arranged between input path and output path and is configured to be activated by a switch; and 
the downlink SDF module is configured to be communicatively coupled to a plurality of downlink analog signal amplification and filtering paths between the first antenna port and the second antenna port, wherein the downlink SDF module is switched in for use with a given downlink analog signal amplification and filtering path (Wenger et al. see abstract; the activation is a multi-stage form, in which a digital filter is arranged between the receiver and processor module which can also be activated by a switch. The switch for activating the process module may be operated by the digital filter.). Thus, the digital filter is arranged between input path and output path and is configured to be activated by a switch.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the uplink and downlink digital filters of Hasarchi and to implement with the feature as taught by Wenger et al. to activate/deactivate digital filter by a switch.
The motivation would be to improve resource utilization.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasarchi (Pub No.: 2006/0019604) in view of Zinser et al. (Pub No.: 2017/0141910).
Regarding claim 9, Hasarchi does not explicitly disclose the feature: an uplink pass through path to bypass the digital filtering of the uplink SDF module; and a downlink pass through path to bypass the digital filtering of the downlink SDF module.
Zinser et al. from the same or similar fields of endeavor discloses the feature: an uplink pass through path to bypass the digital filtering of the uplink SDF module; and a downlink pass through path to bypass the digital filtering of the downlink SDF module (Zinser et al. see fig. 1, bypass switch 48; para. 0023; the system 10 may include a bypass switch 48 for passing signal 30 directly to the receiver 46 without being processed by digital adaptive filter 42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hasarchi and to implement with the feature as taught by Zinser et al. for bypassing signal over digital adaptive filter.
The motivation would be to improve resource utilization.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasarchi (Pub No.: 2006/0019604) in view of Smadi et al. (Pub No.: 2012/0258759).
Regarding claim 10, Hasarchi does not explicitly disclose the feature wherein the controller is configured to: determine a signal metric of the downlink analog signal; and apply a network protection based on the signal metric, wherein the signal metric is one or more of: a reference signal received power (RSRP), reference signal received quality (RSRQ), received signal strength indicator (RSSI), channel quality indicator (CQI), signal-to-noise ratio (SNR) or signal to interference plus noise ratio (SINR).
Smadi et al. from the same or similar fields of endeavor discloses the feature to determine a signal metric of the downlink analog signal; and apply a network protection based on the signal metric, wherein the signal metric is one or more of: a reference signal received power (RSRP), reference signal received quality (RSRQ), received signal strength indicator (RSSI), channel quality indicator (CQI), signal-to-noise ratio (SNR) or signal to interference plus noise ratio (SINR) (Smadi et al. see para. 0030-0032).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hasarchi and to implement with the feature as taught by Smadi et al. to adjust the AGC level based on SNR of the reception WLAN signal.
The motivation would be to improve network reliability.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasarchi (Pub No.: 2006/0019604) (‘604) in view of Tajika et al. (Pub No.: 2015/0380816).
Regarding claim 12, Hasarchi does not explicitly disclose the feature wherein the server antenna or the donor antenna are electrically or mechanically steerable antennas that receive and amplify analog signals based on carriers associated with the analog signals, wherein the antennas are auto-steerable and directed based on detected signal levels or signal qualities of the received analog signals.
Tajika et al. from the same or similar fields of endeavor discloses the feature wherein the server antenna or the donor antenna are electrically or mechanically steerable antennas that receive and amplify analog signals based on carriers associated with the analog signals, wherein the antennas are auto-steerable and directed based on detected signal levels or signal qualities of the received analog signals (Tajika et al. see para. 0052-0056).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hasarchi and to implement with the feature as taught by Tajika et al. such that antenna may be adjustable based on signal level.
The motivation would be to improve transmission efficiency.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasarchi (Pub No.: 2006/0019604) in view of Kwak et al. (Pub No.: 2013/0177047).
Regarding claim 14, Hasarchi does not explicitly disclose the feature wherein the one or more digital filters include one or more of an infinite impulse response (IIR) filter or a finite impulse response (FIR) filter.
Kwak et al. from the same or similar fields of endeavor disclose the feature wherein the one or more digital filters include one or more of an infinite impulse response (IIR) filter or a finite impulse response (FIR) filter (Kwak et al. see par. 0034).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hasarchi and to implement with the feature as taught by Kwak et al such that the digital filter includes IIR filter or FIR filter.
The motivation would be to improve transmission efficiency.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasarchi (Pub No.: 2006/0019604) in view of Johansson et al. (Pub No.: 2011/0081856).
Regarding claim 15, Hasarchi does not explicitly disclose the feature configured to disable or enable one or more uplink frequency ranges or downlink frequency ranges on a carrier-specific basis (Johansson et al. see fig. 11; abstract).
Johansson et al. from the same or similar fields of endeavor disclose the feature configured to disable or enable one or more uplink frequency ranges or downlink frequency ranges on a carrier-specific basis (Johansson et al. see fig. 11; abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hasarchi and to implement with the feature as taught by Johansson et al. to disable or enable one or more frequency on carrier-specific basis.
The motivation would be to reduce bandwidth usage.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasarchi (Pub No.: 2006/0019604) in view of Hormis et al. (Pub No.: 2020/0367257).
Regarding claim 16, Hasarchi does not explicitly disclose the feature wherein the uplink SDF module and the downlink SDF module are further configured to filter out-of-band frequency ranges adjacent to the uplink frequency ranges and the downlink frequency ranges.
Hormis et al. from the same or similar fields of endeavor discloses the feature wherein the uplink SDF module and the downlink SDF module are further configured to filter out-of-band frequency ranges adjacent to the uplink frequency ranges and the downlink frequency ranges (Hormis et al. see para. 0224; The digital filtering component 1435 may include one or more digital filters (e.g., finite impulse response (FIR), infinite impulse response (IIR) filters) that are used to perform out-of-band noise rejection).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hasarchi and to implement with the feature as taught by Hormis et al. to configure digital filter to filter out-of-band noise.
The motivation would be to lower transmission noise.


Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasarchi (Pub No.: 2006/0019604) in view of Ashworth (Pub No.: 2020/0028567).
Regarding claim 38, Hasarchi does not explicitly disclose the feature wherein the plurality of first-direction frequency ranges includes a band 12 (B12) uplink frequency range to carry a B12 uplink signal and a band 13 (B13) uplink frequency range to carry a B13 uplink signal on one of the first first-direction analog signal amplification and filtering path or the second first-direction analog signal amplification and filtering path, and the plurality of second-direction frequency ranges includes a B12/B13 downlink frequency range to carry a B12/B13 downlink signal on one of the first second-direction analog signal amplification and filtering path or the second second-direction analog signal amplification and filtering path.
Ashworth from the same or similar fields of endeavor discloses the feature wherein the plurality of first-direction frequency ranges includes a band 12 (B12) uplink frequency range to carry a B12 uplink signal and a band 13 (B13) uplink frequency range to carry a B13 uplink signal on one of the first first-direction analog signal amplification and filtering path or the second first-direction analog signal amplification and filtering path, and the plurality of second-direction frequency ranges includes a B12/B13 downlink frequency range to carry a B12/B13 downlink signal on one of the first second-direction analog signal amplification and filtering path or the second second-direction analog signal amplification and filtering path (Ashworth see para. 0139-0144).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Hasarchi and to implement with the feature as taught by Ashworth to configure first-direction and second-direction frequency ranges with band12 and band13 ranges.
The motivation would be to provide transmission reliability.

Allowable Subject Matter
Claims 3, 4, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abdelmonem (Pub No.: 2019/0052381) discloses a system that incorporates aspects of the subject disclosure may perform operations including, for example, receiving, via an antenna, a signal generated by a communication device, detecting passive intermodulation interference in the signal, the interference generated by one or more transmitters unassociated with the communication device, and the interference determined from signal characteristics associated with a signaling protocol used by the one or more transmitters. Other embodiments are disclosed.
Weng et al. (Pub No.: 2013/0301428) discloses method and devices for use in a wireless device are described herein. A signal is received over a plurality of time segments, the signal over each time segment including a plurality of resource element blocks. For each time segment, at least one resource element block is selected from the plurality of resource element blocks of the time segment based on information determined about the time segment. For each time segment, a power value associated with the at least one resource element block of the time segment is determined. For each time segment, a gain adjustment value to adjust the gain of the time segment or one or more subsequent time segments of the signal is determined based upon the power value associated with the at least one resource element block.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464